UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6165



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BROOKS JAMES TERRELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-99-610-HMH)


Submitted:   July 26, 2006                 Decided:   August 9, 2006


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Brooks James Terrell seeks to appeal the district court’s

order denying his motion for modification of sentence under 18

U.S.C. § 3582(c)(2) (2000).   In criminal cases, the defendant must

file the notice of appeal within ten days of the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).     With or without a motion, upon a

showing of excusable neglect or good cause, the district court may

grant an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

          The district court entered judgment on December 9, 2005;

the ten-day appeal period expired on December 23, 2005.    Terrell

filed a notice of appeal and a motion for extension of time to file

a notice of appeal after the ten-day period expired but within the

thirty-day excusable neglect period.   Because the notice of appeal

and motion were filed within the excusable neglect period, we

remand the case to the district court for the court to rule on

Terrell’s motion and determine whether Terrell has shown excusable

neglect or good cause warranting an extension of the ten-day appeal

period. The record, as supplemented, will then be returned to this

court for further consideration.



                                                          REMANDED




                               - 2 -